Citation Nr: 1144516	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, including as secondary to the service-connected low back disability.

2.  Entitlement to an initial compensable rating for the service-connected lateral femoral nerve compression of the right lower extremity associated with the service-connected low back disability.  

3.  Entitlement to an initial rating in excess of 10 percent for the service-connected cutaneous nerve impairment of the left leg into the great toe.



REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the RO that denied service connection for a cervical spine disorder and a rating in excess of 20 percent for the service-connected low back disability.

In March 2010, the Board assigned an increased rating of 40 percent for the orthopedic manifestations of the service-connected low back disability and remanded the matters of possible separate ratings for the neurological manifestations associated with the service-connected low back disability and service connection for a cervical spine disorder.

In a March 2011 rating decision, a noncompensable rating was assigned for lateral femoral nerve compression of the right lower extremity and a 10 percent rating was assigned for cutaneous nerve impairment of the left leg into the great toe.

The issues of higher ratings for the service-connected lateral femoral nerve compression of the right lower extremity and cutaneous nerve impairment of the left lower extremity are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran is shown to have engaged in combat with the enemy during his service in the Republic of Vietnam.   

2.  The Veteran is found to have presented credible lay assertions that are sufficient to establish a continuity of symptomatology referable to a cervical spine disorder after sustaining an injury while serving on active duty in the Republic of Vietnam.

3.  The currently demonstrated cervical spine disorder manifested by degenerative disc disease (DDD) and osteoarthritis is shown as likely as not to be due to recurrent trauma or injury that began while he was serving on active duty.



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his cervical spine disability manifested by DDD and osteoarthritis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).  

In the February 2007, January 2008, May 2009 and March 2010 letters, the RO  informed the Veteran of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim for direct service connection, and the assistance that VA would provide to obtain information and evidence in support of his claim.

Although complete notice was not provided prior to the initial adjudication of this claim, which constitutes a notice timing defect, this matter was readjudicated by a March 2011 Supplemental Statement of the Case (SSOC), which cured the defect.  See 38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case (SOC) or SSOC, is sufficient to cure a timing defect).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records are associated with his claims file, and VA has obtained all pertinent records that could be obtained.  The RO arranged for VA examinations that are deemed to be adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis and/or other organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

A disability, which is proximately due to, or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id; see Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 18 (1993). 

The Board further recognizes that in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation, and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

However, it is well to observe that these provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent medical evidence is generally required. 

In other words, these provisions do not presumptively establish service connection for a combat veteran; rather, they relax the evidentiary requirements for determining what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996). 


Analysis

The Veteran asserts that his cervical spine disorder is due to injuries sustained in many falls and his jumping from equipment during service or is the result of his service-connected low back disability.

The service treatment records are silent for complaints, findings, or diagnosis of a cervical spine disorder.  The records dated in February, August, and September 1969 document the Veteran having had falls in November 1968, January 1969, and February 1969, but there is no reference to a neck injury associated with these incidents.

The lack of service documentation associated with neck injuries is not dispositive as to whether the Veteran hurt his neck in service.  His DD Form 214 shows that he served in combat in the Republic of Vietnam and received a Combat Action Ribbon (CAR).

Thus, the Board must accept his statements about injuring his neck in incidents involving other falls and jumping off equipment during service.  38 U.S.C.A. § 1154(b); see also 38 C.F.R. § 3.304(d).  

He is competent to describe such actions and activities.  A lay person is also competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 

Although 38 U.S.C.A. § 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected, it does considerably lighten the burden of a veteran who seeks benefits for an allegedly service-connected disease or injury and who alleges that the disease or injury was incurred in or aggravated by combat service.  Competent evidence of a current disability and of a nexus between service and a current disability is still required.  Wade v. West, 11 Vet. App. 302 (1998). 

Here, the evidence establishes that the Veteran currently suffers from current cervical spine disability.   Cervical spine arthritis was diagnosed in 2006 with only minimal changes noted at that time.  The Veteran is also shown to have degenerative disc disease and intervertebral disc disease.  (See June and October 2006 records reporting MRI findings and the February 2008 VA examination.)  

Thus, on this record, service connection for the current cervical spine disorder may be established by competent evidence of a nexus linking the current disability to a neck injury or other event in service.  

During the course of the appeal, the Veteran was afforded several VA examinations to determine that nature and likely etiology of the claimed cervical spine condition.

At a February 2008 VA examination, the examiner noted that the Veteran reported having an onset of neck pain about 30 years after service.  The opinion was that it was at least as likely as not that the cervical spine disorder was age related rather than due to service injuries.

At a June 2010 VA examination, the Veteran was noted to have lived and worked on a farm and to have done physically challenging work as a groundskeeper for VA.  The examiner commented that the Veteran did physically demanding work all of his life and that there was no evidence to show that his neck problems began in service.  The opinion was that the neck condition was more likely due to the wear and tear of all of his jobs combined with age-related changes.  

At a February 2011 VA examination, the Veteran's cervical spine history and pertinent aspects of the documented medical history were reviewed.  It was noted that there was documentation about an incident when the Veteran was blown off a bunker and landed on his knees.  

The examiner commented that, falling off a bunker could cause a neck injury, but there would have to be some documentation to support this.  There were no other events or injuries in the claims file that could cause a neck injury.  Since there was no neck injury shown in service, it was less likely than not that the current neck condition was due to service injuries or any event or incident consistent with his service.  
 
However, at the time of the examination, the Veteran did report injuring his neck at the time of the incident in 1969.  Moreover, he added that his neck problem had progressively worsened since that time.  

To the extent the Veteran's statements as to an inservice injury are found to be credible as consistent with the conditions of his service in the Republic of Vietnam, he also is found to be competent to report ongoing symptoms and worsening of his cervical spine condition since sustaining the injury in service.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.").

Thus, on this record, the Veteran is found to have presented credible law assertion sufficient to establish a continuity of symptomatology referable to a neck disorder beginning after his injury in service.  

In reviewing the record in its entirety, the Board finds the evidence to be in relative equipoise in showing that the current cervical spine DDD and osteoarthritis as likely as not is due to recurrent trauma that began with the injury sustained during the Veteran's period of active service to include in connection with duty involving combat with the enemy in the Republic of Vietnam.

In resolving all reasonable doubt in the Veteran's favor, service connection for a cervical spine disability is warranted.


ORDER

Service connection for a cervical spine DDD and osteoarthritis is granted.



REMAND

In March 2010, the Board increased the rating for the service-connected orthopedic manifestations of the service-connected low back disability and remanded the matter of separately ratable neurological manifestations in the lower extremities to the RO for additional action.

As noted, separate ratings were assigned for neurological manifestations in the lower extremities in a March 2011 rating decision.

Notably, the Veteran submitted a statement in December 2010, stating that there was new information from neurology at VA based treatment earlier in that month.

These additional VA treatment records do not appear to be on file or otherwise to have been addressed by the RO in evaluating the severity of the service-connected disability.

The records generated by VA facilities that might have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, these remaining claims are REMANDED to the RO for the following action:

1.  The RO  should take appropriate steps to obtain copies of the previously identified neurology treatment records from December 2010 and any other clinical records referable to treatment rendered the Veteran since that time.  All records obtained must be associated with the claims file.  If these records are not obtainable, this should be explained in the record.  

The RO also should notify the Veteran that he may submit other medical evidence or clinical records to support his claims for increase.   

2.  After completing all indicated development and any additional action deemed necessary, the RO should readjudicate the remaining claims for increase in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
STEPHEN L.WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


